Citation Nr: 0519131	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of bunion surgery of the right foot.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right second toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service for over 20 years, through 
her retirement in May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 1998 and May 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The appellant disagreed and 
this appeal ensued.  

In November 2003, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  

In April 2004, the Board remanded the case to the RO for 
further evidentiary development.  By a January 2005 rating 
decision, the RO granted service connection for the left arm 
disability, a complete grant of the benefit sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (Board cannot possess jurisdiction over an issue where 
a rating decision constituted a full award of the benefit 
sought on appeal).  Thus, the issues for appellate review are 
as stated on the title page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

In the April 2004 remand, the Board directed that the 
appellant be scheduled for a VA foot examination to determine 
the severity of the disabilities at issue in this case.  The 
record includes an examination request.  The February 2005 
supplemental statement of the case indicated that 
examinations were conducted in May 2004.  Nonetheless, the 
record does not include a copy of an examination report.  The 
case must be remanded so that the examination can be made 
part of the claims file, or for another examination to be 
conducted.  

In a March 2005 statement, the appellant indicated she had 
foot surgery in June 2004 at the Dorn VA Medical Center.  
Records of this treatment have not been received and should 
be obtained while the case is remanded.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Obtain from the Dorn VA Medical 
Center copies of all records associated 
with treatment of the appellant's foot 
and toe disabilities, including the 
claimed foot surgery in June 2004.  
Associate all documents obtained with the 
claims file.  

2.  Associate with the claims file a copy 
of the VA foot examination presumed to 
have been conducted in May 2004.  

3.  If the report of the May 2004 
examination is not available, then 
schedule the appellant for a VA foot 
examination to determine the current 
extent of her right foot and toe 
disabilities.  The examiner must provide 
a thorough description of the appellant's 
service-connected disorders and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement, and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on her 
ordinary activity and her ability to 
procure and maintain employment.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide the rationale for all conclusions 
reached.  Associate the report of the 
examination with the claims file.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



